ACCEPTED
                                                                                                                                             14-15-00461-CV
                                                                                                                             FOURTEENTH COURT OF APPEALS
                                                                                                                                          HOUSTON, TEXAS
                                                                                                                                        6/17/2015 2:42:13 PM
Appellate Docket Number: 14-1 5-00461-CV                                                                                               CHRISTOPHER PRINE
                                                                                                                                                      CLERK
Appellate Case Style:         James R. Soyars

                        Vs.
                              Rothchild Family Partnership #2, Ltd.
                                                                                                                     FILED IN
Companion Case No.: 2013-64802                                                                                14th COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                              6/17/2015 2:42:13 PM
                                                                                                              CHRISTOPHER A. PRINE
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                       Clerk

                                               Appellate Court: 14th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
[Xl Person    [— j Organization (choose one)                               [Xl     Lead Attorney
                                                                            First Name:       William
First Name:      James                                                      Middle Name:
Middle Name: R.                                                             Last Name:        Harmeyer
Last Name:       Soyars                                                     Suffix:                v

Suffix:              V                                                      Law Firm Name: Harmeyer and Fowler
Pro Se:   O                                                                 Address 1:        7322 Southwest Freeway Ste 475
                                                                            Address 2:
                                                                           City:              Houston
                                                                           State:     Texas                    v'   Zip+4:    77074
                                                                           Telephone:          713-270-5552              ext.
                                                                            Fax:      713-270-7128
                                                                            Email:    wharmeyer@harmeyerlaw.com
                                                                           SBN:       09019000
III. Appellee                                                               IV. Appellee Attorney(s)
Q Person       [ÿOrganization (choose one)                                 [x] Lead Attorney
Organization Name: Rothchild Family Partnership #2, Ltd.                   First Name:        John
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:         Bowdich
Last Name:                                                                 Suffix:                 v
Suffix:                                                                    Law Finn Name: The Willis Law Group
Pro Se:   Q                                                                Address 1:         10440 N. Central Expy., Ste 520
                                                                           Address 2:
                                                                           City:              Dallas
                                                                           State:  Texas              v Zip+4: 75231
                                                                           Telephone:    214-736-9433        ext.
                                                                           Fax:       214-736-9994
                                                                           Email:     jbowdich@thewillislawgroup.com
                                                                           SBN:       00796233
                                                                Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract                                         v

Date order or judgment signed: April 27, 201 5                           Type of judgment: Bench Trial
Date notice of appeal filed in trial court: May 26, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes [x] No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes [x) No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           0Yes      (S]No

Permissive? (See TRAP 28.3):                      Yes [x] No
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                          Yes [x] No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:         f-] Yes [x] No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $1 00,000?     [x] Yes QNo
Judgment or order disposes of all parties and issues: [x] Yes I I No
Appeal from final judgment:                           [x] Yes DNo
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes [xlNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes @ No                    If yes, date filed
Motion to Modify Judgment:                    (x]No                 If yes, date filed
Request for Findings of Fact            Yes [x] No                  If yes, date filed
and Conclusions of Law:
Motion to Reinstate:
                                            [x] No                  If yes, date filed
                                        Yes [x] No                  If yes, date filed
Motion under TRCP 306a:
Other:                                  Yes [x] No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes [X] No                  If yes, date filed:

Contest filed in trial court:                0 No                  If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained          Overruled              Date of ruling:

                                                                    Page 2 of 7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                Yes    \x\ No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                            Bankruptcy Case Number:




IX. Trial Court And Record

Court:     270th                                                       Clerk’s Record:
County: Harris County
                                                                       Trial Court Clerk:      [x] District      County
Trial Court Docket Number (Cause No.): 2013-64802                      Was clerk's record requested?          [x] Yes          No
                                                                       If yes, date requested: May 26, 201 5
Trial Judge (who tried or disposed of case):                           If no, date it will be requested: |
First Name:        Brent                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                                  [x]No I I Indigent
Last Name:         Gamble
                                                                       (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         Harris County Civil Courthouse
Address 2 :        201 Caroline Street, 13th Floor
City:              Houston
State:    Texas                    v Zip + 4: 77002
Telephone:    713-368-6400              ext.

Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?          [x]Yes        No
Was reporter's record requested?       ®Yes DNO
Was there a reporter's record electronically recorded? [x] Yes       No
If yes, date requested: June 1, 2015
If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? [x] Yes            No      Indigent




                                                                 Page 3 of 7
I I Court Reporter                              Court Recorder
    Official                             0 Substitute

First Name:       Annette
Middle Name:
Last Name:        Peltier
Suffix:                v
Address 1:        270th District Court
Address 2:        201 Caroline, 13th Floor
City:             Houston
State:    Texas                   v Zip + 4:
Telephone:     713-368-6409              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:0 Yes       0 No          If yes, date filed:

Will file:     Yes   0 No

XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?    0 Yes 0 No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if Filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                           Yes   0 No
If no, please specify:The sole issue on appeal is contract interpretation regarding Appellant's request for attorney's fees.
Has the case been through an ADR procedure?           I   [Yes   0 No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          0 Pre-Trial 0 Post-Trial 0 Other
If other, please specify:
Type of case? Contract
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?       Trial                                      v
Summary of relief granted, including amount of money judgment, and if any, damages awarded. $69,623.94 against Defendant McAdo
If money judgment, what was the amount? Actual damages:                  $46,835.16
Punitive (or similar) damages:

                                                                       Page 4 of 7
Attorney's fees (trial):    $18,734.00
Attorney's fees (appellate): $10,000.00
Other:     $4,054.78
If other, please specify: Prejudgment Interest



Will you challenge this Court's jurisdiction?        Yes [x] No
Does judgment have language that one or more parties "take nothing"? [x] Yes | | No
Does judgment have a Mother Hubbard clause?       ®Yes Q No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex): [] 1 [x]2 [] 3 Q4 Q 5
Please make my answer to the preceding questions known to other parties in this case.         [x]Yes   O   No
Can the parties agree on an appellate mediator? Q Yes [x] No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                    Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in the
appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes [x] No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? CH Yes [x] No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes \x\ No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at httn://asne.hhs.gov/povertv/06novertv.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? d Yes |x] No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex -arm.ore. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. SignahjF®,



Signature/oncounsel (or prase party)                                                      Date:            June 17, 2015



Printed Name: John W. Bowdich                                                             State Bar No.:   00796233



Electronic Signature:
    (Optional)




                                                               Page 6 of 7
XVI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's ordejjjr judgment as follows on



Signal                                                                        Electronic Signature:
                                                                                    (Optional)
                                                                             State Bar No.:      00796233
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                               (1) the date and manner of service;
                               (2) the name and address of each person served, and
                               (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:         June 17, 2015
Manner Served: eServed

First Name:          William

Middle Name:
Last Name:
Suffix: ;               v
Law Firm Name: Harmeyer & Fowler
Address 1:           7322 Southwest Freeway Ste 475
Address 2:
City:                Houston
State       {Texas                   v Zip+4:

Telephone:           713-270-5552       ext.
Fax:        713-270-7128
Email:      wharmeyer@harmeyerlaw.com
If Attorney, Representing Party's Name: James R. Soyars




                                                                   Page 7 of 7